DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-10, as originally filed, are currently pending and have been considered below.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
4.	Claims 1-3, 9 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Kroop et al. ( USP 2018/0224850) in view of Lockwood et al. (USP 10,268,191 B1).

5.	As Per Claim 1, Kroop et al. ( Kroop) teaches, a remote control system able to remotely control an autonomously driving vehicle, (abstract) comprising: a communication device   (via network  280 and communication Interface 240), 
able to communicate with the vehicle ( Fig.2);  an input device to be operated by an operator for intervening in control of the vehicle;( [0049-0051]); and 
an instructing part configured to send the vehicle instructions relating to control of the vehicle through the communication device,( via remote Teleassist System 290 sending teleassist command 299  via 2988 to 240 , Fig.2 ),  wherein the instructing part is configured to send the vehicle instructions from the operator when the input device is operated by the operator and send the vehicle an instruction for changing a driving plan of the vehicle ([0049-0061], [0062-0069], Figs. 1-8).



In  a  related field of Art, Lockwood et al. ( Lockwood) teaches, predictive teleoperator situational awareness, wherein, a margin calculating part configured to calculate an operator intervention margin showing a possibility of an operator being able to intervene in control of the vehicle and instruction for changing a driving plan of the vehicle when the operator intervention margin is equal to or less than a predetermined value. (col. 23, line 56-Col.24, line 50).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kroop and Lockwood  before him  before the effective filing date of the claimed invention to incorporate to modify the systems of Kroop, to include the  e teachings (SAE  308) of  Lockwood  and configure with the system of Kroop  in order to estimate available teleoperator and sending instruction for changing driving plan based on operator intervention availability.

As per Claim 2, Kroop as modified by Lockwood  teaches the limitation of Claim 1. However, Kroop  in view of Lockwood teaches,
  wherein the margin calculating part is configured to lower the operator intervention margin when the number of operators able to operate the input device for intervening in (Lookwood : via  availability of teleoperation devices  bandwidth. When  teleoperation devices  have less  bandwidth,  then less operator will be available to intervene the vehicle operation ( Lockwood : col.24, lines 29-50). 

As per Claim 3, Kroop as modified by Lockwood  teaches the limitation of Claim 1. However, Kroop  in view of Lockwood teaches, wherein the margin calculating part is configured to lower the operator intervention margin when a quality of communication between the remote control system and the vehicle is relatively poor compared with when the quality of communication is relatively good.( Lookwood : less percentage of bandwidth of teleoperation devices . lesser teleoperator availability, ( Lockwood : col.24, lines 29-50)
  

Claim 9 is being rejected using the same rationale as claim 1.
Claim 10 is being rejected using the same rationale as claim 1.


 Allowable Subject Matter
6.	Claims 4-8 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.